Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 13-18 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: The most relevant prior art references of US 2004/0224753 to O’Donovan and US 6,110,041 to Walker et al. neither anticipate nor render obvious the following limitations when interpreted within the context of the corresponding claim:
Re claims 1, 20, “receive an initial player game play preference from a remote server, the initial player game play preference being associated with an additional set of data for an additional period of game play separate from the wagering game; and determine the player game play preference based on the initial player game play preference and the player game play preference of the player associated with playing the wagering game on the EGM”
Re claim 13, “receiving an initial player game play preference from a remote server, the initial player game play preference being associated with an additional set of data for an additional period of game play separate from the wagering game; and determining the player game play preference based on the initial player game play preference and the player game play preference of the player associated with playing the wagering game on the EGM”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715